Citation Nr: 1550249	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  13-00 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, M. B, G. B. G. D. and B. D.


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1960 to July 1964.  The Veteran died on April [redacted], 2008.  The Appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) St. Paul, Minnesota, Pension Management Center.  However, jurisdiction rests with the Regional Office (RO) in Muskogee, Oklahoma, from which the appeal was certified.

In September 2015, the Appellant, M. B, G. B. G. D. and B. D. provided testimony at a video conference hearing, before the undersigned Veterans Law Judge.  The transcript of the hearing is of record.  

During the September 2015 Board hearing, the Appellant submitted additional evidence and waived review thereof by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2014).  Additionally, the record was held open for 30 days from the date of the September 2015 Board hearing to allow for the submission of additional evidence.  In September 2015, the Appellant submitted additional evidence, in the form of a September 2015 medical letter from Dr. Anderson but did not waive review of the newly submitted evidence by the AOJ.  However, in the light of the favorable grant of the claims, as discussed below, a remand for the AOJ to consider such evidence is not warranted. 

In a July 2012 statement, the Appellant referenced whether there was clear and unmistakable error in prior rating decision which denied service connection for asbestosis, but it has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Appellant's original claim of entitlement to service connection for the cause of the Veteran's death was denied in a September 2008 rating decision and the Appellant did not appeal that decision in a timely manner, and no new and material evidence was received within the appeal period.

2.  Evidence received since the final September 2008 rating decision is new, relates to an unsubstantiated issue necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Appellant's claim.

3.  The Veteran died in April 2008; the death certificate lists the immediate cause of death as a condition or disease of the retromolar trigone and the leading cause of death as chronic obstructive pulmonary disease (COPD).

4.  At the time of the Veteran's death, he was not service-connected for a condition or disease of the retromolar trigone or COPD. 

5.  The evidence is at least in equipoise as to whether cancer of the retromolar trigone which caused, and COPD which contributed, to the Veteran's death was incurred in or aggravated by service exposure to asbestos.


CONCLUSIONS OF LAW

1.  The September 2008 rating decision, which denied entitlement to service connection for the cause of the Veteran's death, is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection the cause of the Veteran's death has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1105 (2014). 

3.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In this decision, the Board reopens service connection for the cause of the Veteran's death and grant the claim on the merits.  Such represents a complete grant of these specific benefits sought on appeal.  Thus, any deficiency in VA's compliance with these issues are deemed to be harmless error, and any further discussion of VA's responsibilities, including pursuant to 38 C.F.R. § 3.103(c)(2) (2014) and Bryant v. Shinseki, 23 Vet App 488 (2010), are not necessary.

A.  New and Material Evidence Cause of Death

The Appellant originally submitted a claim for entitlement to service connection for the cause of the Veteran's death in July 2008.  A September 2008 rating decision denied the claim and provided notice of the denial to the Appellant in a letter later that same month.  The Appellant did not appeal the September 2008 rating decision in a timely manner, and no new and material evidence was submitted within the appeal period.  In fact no new evidence or correspondence from the Appellant was associated with the claims file until May 2011.  Thus, the September 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In November 2011, the Veteran filed a claim, in pertinent part, to reopen entitlement to service connection for the cause of the Veteran's death.  A June 2012 rating decision denied the claim.  The Veteran's appeal of this decision forms the basis of the present appeal.  

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2014).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence of record at the time of the September 2008 rating decision included service treatment records; the Veteran's medical records and the Veteran's death certificate.  The September 2008 rating decision denied entitlement to service connection for the cause of the Veteran's death, as the Veteran was not service connected for a disability related to retromolar trigone, as listed as the Veteran's cause of death, and there was no evidence that he would otherwise have been for any period prior to the date of death.  

New evidence added to the record since the September 2008 rating decision, includes an October 2012 VA medical opinion, September 2015 testimony from the Appellant and other witnesses, and statements from Dr. Anderson dated in September 2011, August 2015, and September 2015.  Specifically, in a September 2015 medical letter, Dr. Anderson found the Veteran's in-service asbestos exposure caused or at least contributed to his death.  In the September 2015 letter, Dr. Anderson stated asbestos exposure is known to cause many types of cancer, including cancer of the lung and cancer of the pharynx and Veteran's CT (computed tomography) scans showing the presence plaques years before his death indicated that the asbestos exposure likely led to or contributed to his cancer of the lungs and pharynx, his COPD and his death.  The Board finds that this evidence is new because it was not previously before VA decision makers.  The evidence is also material because the evidence links the Veteran's cause of death to service.  As noted above, the September 2008 rating decision denied the claim based upon a lack of evidence of nexus between the Veteran's cause of death and service.  Thus, the evidence relates to an unestablished fact necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

B.  Service Connection Cause of Death

The Appellant is seeking service connection for the cause of the Veteran's death, as she believes that his exposure to asbestos while serving in the Navy materially contributed to his death from condition or disease of the retromolar trigone and COPD.

Service connection may be granted for disability or death resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014). 

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred or aggravated in service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014). 

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  See 38 C.F.R. § 3.312(c)(4). 

The Veteran's Department of Defense Form 214 indicates that he had service in the Navy between 1960 and 1964.  The Veteran has asserted, initially in August 2000, that he was exposed to asbestos as he worked in the engine room as a firemen and that the area in which he worked was surrounded by asbestos.  In a November 2000 statement, the Veteran, in part, explained his main duty in port was to repair stem valves, which had asbestos covers over them, secured by wire, and that when he removed the cover, asbestos flew in the air.  In his November 2000 statement, he also stated he put yards and yards of raw unpainted asbestos on lines.  In a July 2006 statement the Veteran reported he routinely repaired and replaced asbestos insulated pipes, steam fitting and engine parts on a daily basis.  In a September 2006 statement, the Veteran stated during sea duty his station was the engine room, helping shipmates in constant repair of steam lines and allied equipment requiring removal and replacement of asbestos sheathing on pipes and engine components.  The Veteran's service personnel records indicate employed as fireman and work in the engine room.  It is well known that US naval vessels utilized asbestos during this era, particularly in the engine rooms.  Moreover, the Veteran's description of the in-service events that transpired is consistent with the places, types, and circumstances of his service, as confirmed by his service personnel records.  As such, the Board finds that it is at least as likely as not that he was exposed to asbestos during service.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

According to the Veteran's death certificate, he died in April 2008; the death certificate lists the immediate cause of death as a condition or disease of the retromolar trigone and the contributory cause of death as COPD.  At the time of the Veteran's death, he was not service-connected for a condition or disease of the retromolar trigone or COPD.

The Veteran's service treatment records do not contain any complaints or findings indicative a condition or disease of the retromolar trigone or COPD nor does Appellant does not assert such.

The Appellant has submitted several private causality opinions from Dr. Anderson to support her argument.  In September 2011, Dr. Anderson stated the Veteran was diagnosed simultaneously with retromolar trigone cancer and lung cancer, he was exposed to asbestos on active duty, and, therefore, it was as likely as not, the Veteran's death from lung cancer was directly related to his exposure to asbestos in the US Navy.  In August 2015, Dr. Anderson confirmed his August 2006 VA treatment record which stated the Veteran was in the engine rooms of destroyers and that he had pleural calcifications, a well-known consequence of asbestos exposure providing clear evidence for diagnosis of asbestosis as a consequence of exposure thereto while in military service.  In a September 2015 medical letter, Dr. Anderson explained the Veteran was a patient under his care for a number of years at a VA facility.  He further stated that in 2006, based upon Veteran's exposure to asbestos during his service in the Navy and based upon his symptoms and the results of CT scans, he diagnosed the Veteran with asbestosis.  He further stated, the Veteran suffered from lung cancer and a chronic myeloproliferative disorder at the time of his death.  Dr. Anderson stated, in his September 2015, letter, it was his opinion that Veteran's asbestos exposure and resulting asbestosis caused or at least contributed to his death because asbestos exposure is known to cause many types of cancer, including cancer of the lung and cancer of the pharynx and Veteran's CT scans showing the presence plaques years before his death indicates that the asbestos exposure likely led to or contributed to his cancer of the lungs and pharynx, his COPD and his death.

Conversely, an October 2012 VA medical opinion concluded that the Veteran's medical records showed the Veteran had a long history of severe COPD and just the radiology report on a CT scan does not go with a diagnosis of asbestosis.  The October 2012 VA examiner stated the Veteran had a long history of smoking which was the reason for his severe lung disease.  The October 2012 VA examiner reported a November 2007 biopsy diagnosed the Veteran with squamous cell carcinoma involving the left retromalar trigone with metastasis to lymph nodes.  However, the October 2012 VA examiner stated there was no evidence that the Veteran had a primary lung cancer, but instead had metastatic head and neck cancer and that the Veteran had history of cigarette smoking, which is the most important etiological actor for head and neck cancer.  The October 2012 VA examiner stated there was no evidence in medical literature that asbestos exposure leads to retromalar trigone cancer, and the only head and neck cancer that can be etiologically related to asbestos exposure is laryngeal cancer which the Veteran did not have.

After review of the record, the Board finds that the evidence is at least in equipoise with regard to the likely cause of the Veteran's death.  Taken together, Dr. Anderson's opinions reflect that the Veteran's cause of death was at least as likely as not caused by in-service asbestos exposure.  The Board finds Dr. Anderson's opinions are probative as he was the Veteran's treating VA physician.  Further, during the September 2015 Board hearing, M. B. testified that the Veteran worked as a carpet layer following service.  The Board finds it unlikely that the Veteran was exposed to any asbestos in this capacity.  Therefore, having carefully considered the claim in light of the record and the applicable law, the Board finds that the evidence reasonably shows that service exposure to asbestos while in the Navy contributed substantially or materially to the cause of the Veteran's death. 

In applying the the benefit of the doubt to the claim, as required by law, the Board finds that service connection for the cause of the Veteran's death is warranted.  See 38 U.S.C.A. § 5107(b) (West 2104); 38 C.F.R. § 3.102 (2014); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  







ORDER

New and material evidence, having been received, the claim to reopen the issue of entitlement to service connection for the cause of the Veteran's death is reopened, and the claim is granted.

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


